Citation Nr: 1203415	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-08 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.  

2.  Entitlement to compensation benefits for total disability based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran appeared and testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the Waco RO in July 2011.  A transcript is of record.  

It appears that the issues of entitlement to service connection for a heart condition and obstructive sleep apnea, to include on secondary basis, as well as a request for an increased rating for asbestosis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was originally denied in an August 2005 rating decision, and although the Veteran filed a Notice of Disagreement (NOD) and was issued a Statement of the Case (SOC), he did not file a substantive appeal.  

2.  Evidence received since the August 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD; such evidence is not cumulative or redundant of evidence already of record.  

3.  It is more likely than not that the Veteran has PTSD related to his experiences during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to that issue. 




New and Material Evidence

Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for PTSD in August 2005, and was notified of the denial by letter that same month.  The RO received the Veteran's NOD in June 2006, and issued him a SOC in January 2007.  The Veteran did not thereafter file a substantive appeal.  He filed the instant application to reopen in February 2007.  

The basis for the August 2005 denial was that the Veteran was neither exposed to combat, nor did the evidence of record corroborate his alleged in-service stressors.  

The evidence of record in August 2005 consisted of service treatment records (STRs), private pharmacotherapy treatment notes, and VA outpatient treatment records.  

Evidence received since August 2005 includes VA outpatient treatment records, private treatment records, and a June 2007 VA examination report finding the Veteran's current PTSD is attributable to the in-service stressors reported.  

A medical opinion finding the Veteran's PTSD may be related to stressors experienced during service was an element of entitlement to service connection that the RO found was not met.  The Board finds the June 2007 nexus opinion is new and material as it relates to a previously unestablished element of entitlement to service connection-namely, it supports the presence of PTSD related to the Veteran's reported in-service stressors.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for PTSD.  





Service Connection 

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a).

Service connection may also be granted for disability first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303 (d).

In general, in order to establish service connection for a claimed disability, the following must be shown:  (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred in or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557, F.3d, 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125 (a) (under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, 4th Ed., (DSM-IV)); a link, established by medical evidence, between the Veteran's current symptoms and any in service stressor, and credible supporting evidence that the claimed in service stressor occurred.  38 C.F.R. § 3.304 (f).

On July 13, 2010, VA amended its regulations for service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in service stressor.  The primary impact of the amendment of 38 C.F.R. § 3.304 (f) is the elimination of the requirement for corroborating evidence of a claimed in service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304 (f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5) respectively, and by adding a new paragraph (f) (3) that reads as follows:  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terroristic activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimant's stressor is consistent with the places, types, and circumstances of events in service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran, such as from an actual potential improvised explosive device; vehicle-imbedded explosive devices; incoming artillery, rocket or mortar fires; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (3) (f) (2011).

Analysis

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail each and every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  (Noting that VA must review the entire record, but does not have to discuss each and every piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, on the claim.  

A review of the STRs reflects no complaints or findings indicative of the presence of psychiatric symptomatology.  In his report of medical history, made in conjunction with the separation examination in December 1969, the Veteran stated he was in "good" condition.  He expressed no psychiatric complaints and clinical evaluation revealed normal psychiatric status.  

Service personnel records are also silent as to any problems with his military duties.  These records were also devoid of any awards or decorations evidencing combat exposure during service, and the Veteran has not contended otherwise.  

The post-service medical evidence dates from the early-2000s, during which the Veteran was undergoing pharmacotherapy related to unidentified psychiatric conditions.  VA outpatient treatment records dated in the mid-2000s reflect complaints of PTSD-like symptoms, and a diagnosis of PTSD was made following description of various in-service stressors.  

The Veteran, a machinist's mate during his time in the Navy, consistently reported his stressors as being afraid of falling overboard while serving on two naval ships.  He reported that he feared being swept overboard, and that he thought others had been swept away overboard.  

During a February 2005 VA mental health consult, the Veteran was diagnosed as having an anxiety disorder, dementia, and psychosis.  At that time, he reported symptoms of anxiety and depression secondary to recurrent nightmares.  The Veteran related that during service he was responsible for checking gauges around the ship at night, and on several occasions, he was nearly washed overboard.  He recalled others that had washed overboard.  The Veteran advised that the nightmares occur five to six times per week and he awakens sweating and screaming.  The Veteran's wife told the VA treating personnel that the Veteran was placed on lithium following the September 11, 2001 attacks, and became fixated that he may be sent back into service.  

The following month, the Veteran was seen again for a VA psychiatric consult.  The Veteran again related his experiences aboard ships during his time in the military.  He further described the nightmares as always involving being on a ship, and usually by the end of the dream, he is struggling to hold onto a railing during a storm.  He reported near-daily flashbacks and nightmares since 1970.  He was diagnosed as having PTSD.  

In June 2007, the Veteran was afforded a VA psychiatric examination, during which he reported similar symptoms and stressors as before.  He again reported nightmares, depression, and crying spells since service.  He denied any pre- or post-service stressors that may have contributed to his mental health disorder.  The examiner noted that in addition to the nightmares, the Veteran had panic attacks and was severely depressed with moderate anxiety.  

In terms of assessing PTSD, the examiner identified the Veteran's primary stressor as being on a ship with the fear of being washed away during a storm.  The Veteran's in-service duty of reading gauge levels with a torchlight at night was very frightening, and he witnessed others being washed away by the waves.  The examiner also found that the Veteran was bothered by the lack of supportive/compassionate bosses on the ship, causing him to feel useless, weak, and demoralized by his trauma.  The examiner noted the Veteran reexperienced his in-service trauma following the September 11, 2001 attacks, and he has been severely depressed since.  The examiner further found that the Veteran feels disillusioned and demoralized-manifested sometimes by psychological numbing and avoidance.  The examiner found the Veteran's symptoms to be chronic and severe, and he was diagnosed as having PTSD.  Following review of the claims file and examination of the Veteran, the examiner opined that the Veteran's PTSD was more likely than not related to the trauma he sustained on the ship during active duty in the Navy.  

The Veteran underwent a VA General Medical Examination in May 2010.  He was again diagnosed as having PTSD, but no opinion was made as to its etiology.  

In July 2011, the Veteran was afforded a Travel Board hearing, and his spouse appeared with him.  Although, she did not know the Veteran at the time he was discharged from the military, she stated that she knew him since 1979, and ever since that time he has had symptoms of PTSD, including depression, anxiety, and nightmares.  

The Veteran's stressful incidents in service did not involve combat experience and it is not contended otherwise.  When there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor or stressors.  Doran v. Brown, 6 Vet. PP. 284 (1994).  The Veteran's testimony, by itself cannot, as a matter of law, establish an occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, the Veteran has been diagnosed as having PTSD by health care professionals at VA.  He was accorded a comprehensive psychiatric examination by a VA psychiatrist, and that individual stated she reviewed all electronic records before expressing her opinion that the Veteran's PTSD was most likely than not related to his service.  The Board notes that the Veteran has been consistent in reporting his symptoms and stressor, and his spouse confirmed the continuity of symptomatology for PTSD-like symptoms.  In addition, his stressors are consistent with the nature of his duties in Navy.  

The Board sees no reason to question the Veteran's credibility as to the difficulties he was experiencing aboard ship during service, as his accounts of the various incidents have been consistent.  VA health care providers, including the VA psychiatrist in 2007, have given the Veteran a diagnosis of PTSD, and this disorder has essentially been related to recurrent and intrusive stressful recollections and nightmares related to traumatic incidents the Veteran has reported experiencing in service.  There is no medical evidence of record to the contrary.  

Accordingly, with full consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection is warranted for PTSD.
ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for PTSD is granted.

Service connection for PTSD is granted.


REMAND

In light of the award of service connection above, the Board finds that the Veteran's claim of entitlement to TDIU benefits must be remanded.  The Veteran was originally denied TDIU benefits because he did not meet the threshold schedular rating pursuant to 38 C.F.R. §§ 3.340, 4.16.  He contends that he is unemployable due to his service-connected disabilities, and the rating assigned for the service-connected PTSD could impact the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Following issuance of a rating for the Veteran's PTSD pursuant to the decision above, the RO/AMC should perform any development deemed necessary regarding the Veteran's TDIU claim-including a general medical examination if deemed necessary.  The RO/AMC should then readjudicate the Veteran's TDIU claim.

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


